Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered. 

Response to Amendments
Applicant has filed an amendment on March 21, 2022 amending Application Specification. The updated Specification is acknowledged and entered. 
Applicant has filed an amendment on March 21, 2022 amending claims 1-5 and 9-10, no new cancellation or adding to the claim was introduced. In virtue of this communication, claims 1-13 are currently pending in the instant application. 


Response to Remarks
Applicant has updated Application Specification on 3/21/2022. The update is acknowledged and entered. However, the Specification introduces the term “simultaneously” without support. The Office objects to this term in the Specification and in the claim language as explained in the Claim/Specification Objections section below. 
Regarding 35 USC § 103 rejection, Applicant amends the claims, submits the amended claim language along with the updated Specification overcome the rejection based on prior arts Atsushi U et al. (US 20070001941 A1) and Cobb Martin R. (US 8307547 B1). The amendments and remarks have been fully considered. In response, the Office searched, found and applied new prior art KIM; Sung Tae et al. (US 20110204387 A1), in combination with Atsushi, to render the amended and traversed claims obvious. 

Claim/Specification Objections 
Applicant amends Claim 1 and Application Specification to include, in part, “two neighboring rows of the electrical pin connecting areas to simultaneously electrically connect with the grounded pin contacts of the two neighboring rows of the electrical pin connecting areas”. The Office objects to the claimed subject matter “simultaneously “ as there is no timing factor involved in the structure of the display device. Clarification is requested.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi U et al. (US 20070001941 A1) in view of KIM; Sung Tae et al. (US 20110204387 A1)
As to claim 1, Atsushi teaches a conductive board of a display device ([0103] Description will be made of a display device with a first configuration, with reference to FIG. 1. In FIG. 1, reference numeral ...107 denotes a panel
display panel 107 with pixels 109, panel 109 is also a board with conductive wire 106). 
Atsushi does not directly teach the conductive board intended for mounting pins of light emitting sources. 
However, in a pertinent field of endeavor, Kim teaches a circuit board for mounting pins of light emitting sources ([0042-43] FIG. 9 is a plan view illustrating another example ... of a multi-cell array semiconductor light emitting device according to a first embodiment of the present invention;
FIG. 10 is an equivalent circuit diagram of the multi-cell array semiconductor light emitting device illustrated in FIG. 9. 
comprising: an electrically insulating substrate;
The printed circuit board in Fig. 9. See also Figs. 11 A,B,C substrate 101
a plurality of rows of electrical pin connecting areas disposed on the electrically insulating substrate 
[0127] an interconnection part 105
each row of the rows of the electrical pin connecting areas having a plurality of electrical pin connecting areas being electrically isolated and spaced from each other in a line 
[0127] In this embodiment, the connection part includes first and second connection parts 108 a and 108 b and an interconnection part 105 in order to connect all of the light emitting cells in parallel, as illustrated in FIG. 10. The first and second connection parts 108 a and 108 b may extend respectively from the first and second pads 109 a and 109 b, and may be respectively connected by the interconnection part 105 to the first and second electrodes 103 a and 103 b.
each of the electrical pin connecting areas being disposed to mount pins of only one of the light emitting sources 
[0122] The light emitting cell C is obtained by dividing a semiconductor multilayer structure 102 having a first-conductivity-type semiconductor layer 102 a, an active layer 102 c, and a second-conductivity-type semiconductor layer 102 b
Atsushi Fig. 2 teaches two light emitting sources instead of just one. The office considers the number of light emitting sources just a design option.
and including at least an input voltage pin contact and a grounded pin contact respectively served to electrically connect an input voltage pin and a grounded pin of one of the light emitting sources 
[0061] ... each of the light emitting cells C ... power may be applied to each cell through a connection part that connects cells. 
See also Atsushi Fig. 2 power supply 102. 
wherein the input voltage pin contacts of any two neighboring rows of the electrical pin connecting areas are located toward opposite directions while the grounded pin contacts of any two neighboring rows of the electrical pin connecting areas are located toward opposite directions
See Kim Fig. 9, and
[0127] ... an interconnection part 105, in order to connect all of the light emitting cells in parallel, as illustrated in FIG. 10. 
It would have been obvious to one of ordinary skill in the art to combine Kim’s LED cell with flipped top-to-bottom orientation in every other row, into Atsushi’s display device conductive board, to conserve PCB space and resources by sharing the connection parts (108a and 108b)
The combination of Atsushi and Kim continues to teach
a plurality of rows of patterned grounded lines disposed on the electrically insulating substrate with each row of the patterned grounded lines being electrically connected with and spaced from the other one row of the patterned grounded lines, 
Kim Fig. 9: Rows 108a and 108b. See also Fig. 10
wherein each row of the rows of the patterned grounded lines is disposed between and adjacent to two neighboring rows of the electrical pin connecting areas to simultaneously electrically connect with the grounded pin contacts of the two neighboring rows of the electrical pin connecting areas; 
Kim Fig. 9: Rows 108a and 108b. See also Fig. 10
wherein one row of the electrical pin connecting areas, one row of the patterned input voltage lines, the other one row of the electrical pin connecting areas, and one row of the patterned grounded lines are sequentially disposed on the electrically insulating substrate.  
Kim Fig. 9: Rows 108a and 108b. See also Fig. 10. 

As to claim 2, Atsushi and Kim teach the conductive board for mounting pins of light emitting sources of the display device of claim 1, wherein the input voltage pin contact and the grounded pin contact of each of the electrical pin connecting areas are diagonally disposed
While Application Specification Fig. 1 appears to show the above claimed features, Examiner fails to find any reason in the Specification why it is necessary, or the advantage of, having the input voltage pin contact and the grounded pin contact of each of the electrical pin connecting areas diagonally disposed. Examiner considers these features design options unimportant to the display device functionality). 

As to claim 3, Atsushi and Kim teach the conductive board for mounting pins of light emitting sources of the display device of claim 1, wherein each row of the rows of the patterned input voltage lines has a plurality of parallel connected wires respectively extending toward the neighboring rows of the electrical pin connecting areas and respectively connecting the input voltage pin contacts of the corresponding electrical pin connecting areas of the neighboring rows of the electrical connecting areas; 
Kim Fig. 9: Rows 108a and 108b. See also Fig. 10. 
or 
each of the rows of the patterned grounded lines has a plurality of parallel connected wires respectively extending toward the neighboring rows of the electrical pin connecting areas and respectively connecting the grounded pin contacts of the corresponding electrical pin connecting areas of the neighboring rows of the electrical connecting areas.

As to claim 4, Atsushi and Kim teach the conductive board for mounting pins of light emitting sources of the display device of claim 1, wherein each row of the rows of the patterned input voltage lines has at least one parallel wire extending in parallel with the row direction of the neighboring row of the electrical pin connecting areas and serially connecting the input voltage pin contacts of the electrical pin connecting areas of the neighboring row of the electrical pin connecting areas Atsushi : As shown in Fig. 2 : First row and second row of power lines. 
Also, Examiner fails to find any reason in the Specification why it is necessary, or the advantage of, having one parallel wire extending in parallel with the row direction. 
Examiner considers the feature a design option unimportant to the display device structure or functionality
or 
each of row the rows of the patterned grounded lines has at least one parallel wire extending in parallel with the row direction of the neighboring row of the electrical pin connecting areas and serially connecting the grounded pin contacts of the electrical pin connecting areas of the neighboring row of the electrical pin connecting areas

As to claim 5, Atsushi and Kim teach the conductive board for mounting pins of light emitting sources of the display device of claim 1, wherein at least one row of the rows of the patterned input voltage lines or at least one row of the rows of the patterned grounded lines has a plurality of wires constituting a patterned mesh lines including a plurality of lattices (Support for this claimed feature appears to be in Application Specification [0042] ... FIG. 4, in another embodiment, a part of the plurality of conductive wires of each of the rows of patterned input voltage lines 22 can constitute a patterned mesh lines including a plurality of lattices 222. 
However, Fig. 4 item 222 appears to be a compressed hexagon instead of a patterned mesh lines including a plurality of lattices. Examiner also considers this feature a design option). 

As to claim 6, Atsushi and Kim teach the conductive board for mounting pins of light emitting sources of the display device of claim 1, wherein the rows of the patterned input voltage lines and the rows of the patterned grounded lines are on the same plane and disposed in an interdigitated manner 
Atsushi Fig. 2, similar to Application Specification Figs 1 and 2A. See also Kim Figs. 11A, B, C. 

As to claim 7, Atsushi and Kim teach the conductive board for mounting pins of light emitting sources of the display device of claim 1, wherein each of the electrical pin connecting areas further includes a data signal input pin contact, a data signal output pin contact (Atsushi [0231] In FIG. 17, reference numeral 1701 denotes a source driver, 1702 denotes a gate driver, 1704 denotes a source signal line), a clock signal input pin contact , and a clock signal output pin contact respectively used for electrical connection (Atsushi [0231] In FIG. 17, ...1702 denotes a gate driver, ... 1706 and 1707 denote gate signal lines) with a data signal input pin, a data signal output pin, a clock signal input pin, and a clock signal output pin of the light emitting source (Atsushi Fig. 17, ... 1711 denotes a pixel, 1712 and 1713 denote sub-pixels), wherein the data signal input pin contact and the clock signal input pin contact of one of the electrical pin connecting areas are respectively electrically connected to the data signal output pin contact and the clock signal output pin contact of the neighboring electrical pin connecting area (Atsushi Fig. 17 and [0231-232]). 

As to claim 8, Atsushi and Kim teach the conductive board for mounting pins of light emitting sources of the display device of claim 7, further comprising: a plurality of transparent conductive layer regions disposed to be electrically isolated from each other on the electrically insulating substrate, wherein a first transparent conductive layer region of the transparent conductive layer regions electrically connects the data signal input pin contact of the electrical pin connecting area with the data signal output pin contact of the neighboring electrical pin connecting area (Atsushi [0337] In FIGS. 24A and 24B, reference numeral 2400 denotes a substrate, 2401 denotes a base film, 2402 denotes a semiconductor layer, 2412 denotes a semiconductor layer, 2403 denotes a first insulating film, 2404 denotes a gate electrode, 2414 denotes an electrode, 2405 denotes a second insulating film, 2406 denotes an electrode, 2407 denotes a first electrode, 2408 denotes a third insulating film, 2409 denotes a light-emitting layer, and 2420 denotes a second electrode. Reference numeral 2410 denotes a TFT, 2415 denotes a light-emitting element), or 
a second transparent conductive layer region of the transparent conductive layer regions electrically connects the clock signal input pin contact of the electrical pin connecting area with the clock signal output pin contact of the neighboring electrical pin connecting area. 

As to claim 9, Atsushi and Kim teach the conductive board for mounting pins of light emitting sources of the display device of claim 8, wherein one row of the rows of the patterned input voltage lines or one row of the rows of the patterned grounded lines has a main wire and a plurality of parallel connected wires extending from the main wire, the main wire is disposed between the two neighboring rows of the electrical pin connecting areas while the parallel connected wires extend toward the neighboring row of the electrical pin connecting areas and respectively electrically connect the input voltage pin contacts (Atsushi Fig. 2 shows power lines of battery 102 forming two rows above pixels 109, and connecting to them with a wire at the top of each of the pixels cells.
See also Claim 1 Office Action as the claimed subject matters are similar). 
or 
the grounded pin contacts of the corresponding electrical pin connecting areas in the neighboring row of the electrical pin connecting areas. 

As to claim 10, Atsushi and Kim teach the conductive board for mounting pins of light emitting sources of the display device of claim 1, wherein the input voltage pin contact and the grounded pin contact of each of the electrical pin connecting areas are disposed on the same side of each electrical pin connecting area
Atsushi Fig. 57 [0491-0493] Each sub-pixel 30 includes a transistor 34 connected to the data line 31, and a transistor 35 connected in series between a power supply line 32 and the light-emitting element 37. The voltage pins and the light emitting source are disposed on the top side of display panel substrate). 

As to claim 11, Atsushi and Kim teach the conductive board for mounting pins of light emitting sources of the display device of claim 1, further comprising a plurality of transparent conductive layer regions disposed to be electrically isolated from each other on the electrically insulating substrate, wherein the input voltage pin contacts and the grounded pin contacts are respectively disposed on the transparent conductive layer regions and in touch with the transparent conductive layer regions (Atsushi Fig. 57 [0491-0493] Each sub-pixel 30 includes a transistor 34 connected to the data line 31, and a transistor 35 connected in series between a power supply line 32 and the light-emitting element 37. [0456-457] In FIG. 54A, n-channel transistors 5821 to 5824 and p-channel transistors 5825 and 5826 are formed. The n-channel transistor 5823 and the p-channel transistor 5825, and the n-channel transistor 5824 and the p-channel transistor 5826 constitute inverters 5827 and 5828 respectively. Note that a circuit including the six transistors constitutes an SRAM. An insulating layer such as silicon nitride or silicon oxide may be formed over these transistors. Note that this embodiment mode can be appropriately implemented in combination with any of Embodiments 1 to 4). 

As to claim 12, Atsushi and Kim teach the conductive board for mounting pins of light emitting sources of the display device of claim 1, wherein the rows of the patterned input voltage lines are commonly electrically connected to a first wire connecting region (Fig. 2, the rows of the patterned grounded lines are commonly electrically connected to a second wire connecting region (Atsushi Fig. 2 shows power lines of battery 102 forming two rows above pixels 109, and connecting to them with a wire at the top of each of the pixels cells), and the first wire connecting region and the second wire connecting region are disposed on the same side of the electrically insulating substrate (Atsushi Fig. 57 [0491-0493] Each sub-pixel 30 includes a transistor 34 connected to the data line 31, and a transistor 35 connected in series between a power supply line 32 and the light-emitting element 37.
The claimed regions are disposed on the top side of display panel substrate). 

As to claim 13, Atsushi and Kim teach the conductive board for mounting pins of light emitting sources of the display device of claim 1, wherein the rows of the patterned input voltage lines and the rows of the patterned grounded lines include conductive powder particles made of a substance selected from a group consisting of copper, silver, nickel, silver-coated copper, and carbon (Atsushi [0454]... A wire layer which has a single layer or a plurality of layers of metals or metal compounds. [0454] Since power supply lines in such a display panel are formed of a low-resistance material such as Cu, they are effective when a display screen is increased in size) and with particle size of less than 200 um (One of ordinary skilled in the art would agree size of copper molecules is substantially less than 200 um). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/            Examiner, Art Unit 2621